Exhibit 10.1

Execution Version

VOTING AGREEMENT

This VOTING AGREEMENT (this “Agreement”) is made and entered into as of
October 5, 2009 by and among Sykes Enterprises, Incorporated, a Florida
corporation (“Parent”), SH Merger Subsidiary I, Inc., a Pennsylvania corporation
and a direct, wholly owned subsidiary of Parent (“Merger Sub”), ICT Group, Inc.,
a Pennsylvania corporation (the “Company”), and the undersigned Shareholders
(each a “Shareholder” and collectively, the “Shareholders”) of the Company. In
the case of any Company Shares (as defined below) subject to this Agreement that
are held in a trust, “Shareholder” shall refer to the trustee(s) of such trust
signatory hereto acting in such Shareholder’s capacity as trustee (each, a
“Trustee”, and such trust, a “Trust”). Capitalized terms used but not otherwise
defined in this Agreement shall have the meanings ascribed to them in the Merger
Agreement (as defined below).

WHEREAS, the Company, the Shareholders and certain other shareholders of the
Company are party to that certain Amended and Restated Shareholders’ Agreement
dated as of October 16, 2000 (as modified by that certain Memorandum of
Understanding dated as of May 1, 2002 and that certain Acknowledgment of
Memorandum of Understanding dated as of November 21, 2008, the “Shareholders’
Agreement”);

WHEREAS, the Company, John J. Brennan and Donald P. Brennan are party to that
certain Amended and Restated Voting Trust Agreement dated as of April 1, 2004
(the “Voting Trust Agreement”);

WHEREAS, Parent, Merger Sub and the Company are entering into an Agreement and
Plan of Merger dated as of the date hereof (the “Merger Agreement”), pursuant to
which Merger Sub will merge with and into the Company (the “Merger”);

WHEREAS, each Shareholder is the beneficial owner of such number of shares of
Company Common Stock (collectively, the “Company Shares”) as set forth on
Exhibit A hereto; and

WHEREAS, as a material inducement and a condition to Parent and Merger Sub
entering into the Merger Agreement, Parent has requested that the Shareholders
agree, and the Shareholders have agreed (in the Shareholders’ capacity as such),
for the benefit of Parent and Merger Sub, to enter into this Agreement to
facilitate the consummation of the Merger;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

ARTICLE I

VOTING AGREEMENT

SECTION 1.01. Voting Agreement.

(a) Each Shareholder hereby irrevocably and unconditionally agrees that, during
the Voting Period (as defined below), such Shareholder shall (i) appear (in
person or by proxy) at any meeting (whether annual or special and whether or not
an adjourned or postponed meeting) of shareholders of the Company, properly
called, or otherwise cause such Shareholder’s Company Shares to be counted as
present thereat for purposes of establishing a quorum, and (ii) vote or provide
a written consent with respect to such Shareholder’s Company Shares (or will
cause such Company Shares to be voted, or cause a written consent to be provided
with respect to all such Company Shares) (A) in favor of adoption of the Merger
Agreement and approval of the Merger and the other transactions contemplated
thereby, (B) against any action, proposal, transaction or agreement that would
impede, frustrate, prevent or materially delay the Merger (a “Frustrating
Transaction”), and (C) against any Acquisition Proposal. In all other matters,
each Shareholder’s Company Shares shall be voted by and in the manner determined
by such Shareholder.

(b) As used herein, “Voting Period” shall mean the period commencing on the date
of this Agreement and continuing until the earlier to occur of: (i) the
Effective Time, (ii) the termination of the Merger Agreement in accordance with
its terms and (iii) unless expressly approved by each Shareholder party hereto,
the execution of any amendment or modification to the Merger Agreement, other
than with respect to ministerial or immaterial matters and other than an
amendment or modification that increases the Merger Consideration.

(c) Unless entered into in connection with the Company’s entry into an
Alternative Acquisition Agreement in compliance with the terms of the Merger
Agreement, each Shareholder hereby agrees that such Shareholder shall not enter
into any agreement or understanding with any person the effect of which would be
inconsistent with or violative of any provision contained in Section 1.01(a)
above.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS

Each Shareholder hereby severally and not jointly represents and warrants to
Parent and Merger Sub as to himself, herself or itself as follows:

SECTION 2.01. Organization, Qualification.

(a) The Shareholder, if an individual acting in such Shareholder’s individual
capacity, has all legal capacity to enter into this Agreement and to carry out
his obligations hereunder.

 

2



--------------------------------------------------------------------------------

(b) The Shareholder, if a Trustee, has been duly appointed and is validly acting
as a trustee of the applicable Trust(s) and, as Trustee, has the requisite power
and authority to perform obligations of such Shareholder under this Agreement.
Each Trust has been duly created and is validly existing and being administered
under the laws of the jurisdiction governing the trust agreement under which
such Trust was created.

(c) The Shareholder, if it is a Trustee, is not in violation of any of the
provisions of any applicable trust agreement or organizational documents.

SECTION 2.02. Authority Relative to this Agreement. The Shareholder has all
necessary power and authority (or, if Shareholder is an individual, all legal
capacity) to execute and deliver this Agreement and to perform the Shareholder’s
obligations hereunder. This Agreement has been duly and validly executed and
delivered by the Shareholder and constitutes legal, valid and binding
obligations of the Shareholder, enforceable against the Shareholder in
accordance with its terms.

SECTION 2.03. No Conflict.

(a) The execution and delivery of this Agreement by the Shareholder do not, and
the performance of this Agreement by the Shareholder shall not, (i) conflict
with or violate the terms of any trust agreements or equivalent organizational
documents of the Shareholder (if the Shareholder is a Trustee), (ii) conflict
with or violate any Laws applicable to the Shareholder or by which the Company
Shares owned by the Shareholder are bound or affected or (iii) result in any
breach of, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of an Lien on any of the Company Shares owned by the Shareholder
pursuant to, any note, bond, mortgage, indenture, contract, agreement, lease,
license, permit, franchise or other instrument or obligation to which the
Shareholder is a party or by which the Shareholder or the Company Shares owned
by the Shareholder are bound or affected, except for any such conflicts,
violations, breaches, defaults or other occurrences that would not, individually
or in the aggregate, prevent or materially delay the Shareholder from performing
its obligations under this Agreement.

(b) Other than such filings as may be required pursuant to applicable securities
Laws, the execution and delivery of this Agreement by the Shareholder does not,
and the performance of this Agreement by the Shareholder shall not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any Governmental Entity on the part of the Shareholder.

SECTION 2.04. Title to the Shares. Except as set forth on Exhibit A, as of the
date hereof, the Shareholder is the record and beneficial owner of the Company
Shares set forth opposite such Shareholder’s name on Exhibit A hereto. Except as
set forth on Exhibit A, such Company Shares are now and, at all times during the
term hereof will be, all the securities of the Company owned, either of record
or beneficially, by the Shareholder. Except as otherwise provided in the Voting
Trust Agreement, the Shareholder has sole voting power and the sole power of
disposition with respect to all of the Company Shares owned by the Shareholder,
with

 

3



--------------------------------------------------------------------------------

no limitations, qualifications or restrictions on such rights (subject to the
terms of this Agreement). The Company Shares owned by the Shareholder are now
and, at all times during the term hereof will be, owned free and clear of all
Liens, other than any Liens created by this Agreement, the Voting Trust
Agreement and the Shareholders’ Agreement. Except as provided in this Agreement
and the Voting Trust Agreement, the Shareholder has not appointed or granted any
proxy, which appointment or grant is still effective, with respect to the
Company Shares owned by the Shareholder.

SECTION 2.05. Reliance by Parent and Merger Sub. Each Shareholder understands
and acknowledges that Parent and Merger Sub are entering into the Merger
Agreement in reliance upon such Shareholder’s concurrent execution and delivery
of this Agreement, including Parent’s and Merger Sub’s reliance on such
Shareholder’s representations and warranties contained herein.

ARTICLE III

COVENANTS OF THE SHAREHOLDERS

SECTION 3.01. No Disposition of or Liens on Company Shares. Subject to
Section 6.06, each Shareholder hereby agrees that during the term of this
Agreement, except as contemplated by this Agreement and the Merger Agreement,
such Shareholder shall not (a) sell, transfer, tender, assign, pledge, encumber,
contribute to the capital of any entity, hypothecate, give or otherwise dispose
of, grant a proxy or power of attorney with respect to, deposit into any voting
trust or enter into a voting arrangement or agreement, or create or permit to
exist any Liens of any nature whatsoever with respect to, any of such
Shareholder’s Company Shares (or agree or consent to, or offer to do, any of the
foregoing), other than Liens, if any, that arise under the Voting Trust
Agreement and the Shareholders’ Agreement, (b) take any action that would have
the effect of preventing such Shareholder from performing such Shareholder’s
obligations hereunder or impede, frustrate, prevent or materially delay the
Merger, or (c) directly or indirectly, initiate, solicit or encourage any person
to take actions that could reasonably be expected to lead to the occurrence of
any of the foregoing.

SECTION 3.02. No Solicitation of Transactions. Subject to Section 6.06 hereof,
each Shareholder agrees that during the Voting Period, such Shareholder will
not, directly or indirectly: (i) solicit, initiate or knowingly encourage
(including by way of furnishing nonpublic information), or take any other action
knowingly to facilitate, any inquiries or the making of any proposal or offer
that constitutes an Acquisition Proposal; (ii) enter into or maintain or
continue discussions or negotiations with any person or entity in furtherance of
such inquiries or to obtain an Acquisition Proposal; (iii) agree to, approve,
endorse or recommend any Acquisition Proposal or enter into any letter of intent
or other contract, agreement or commitment contemplated by or otherwise relating
to any Acquisition Proposal; or (iv) authorize or permit any of the officers,
directors or employees of such Shareholder or of any entity that such
Shareholder directly or indirectly controls, or any investment banker, financial
advisor, attorney, accountant or other representative retained by such
Shareholder or any entity that the Shareholder directly or

 

4



--------------------------------------------------------------------------------

indirectly controls, to take any such action; provided, however, that to the
extent the Company is engaged in discussions or negotiations with a person who
has made an Acquisition Proposal or Inquiry as permitted by Section 6.4 of the
Merger Agreement, the foregoing shall not prevent or limit the Shareholders from
participating in any discussions or negotiations with such Person regarding an
agreement in respect of such Acquisition Proposal that is comparable to this
Agreement. Each Shareholder immediately shall cease and cause to be terminated
all existing discussions or negotiations with any parties (other than Parent)
conducted heretofore with respect to any Acquisition Proposals.

SECTION 3.03. Further Action; Reasonable Best Efforts. Upon the terms and
subject to the conditions hereof, each of the parties shall use its reasonable
best efforts to take, or cause to be taken, all appropriate action that may
reasonably be necessary for the purpose of carrying out the intent of this
Agreement.

SECTION 3.04. Public Announcement. Each Shareholder agrees to not make any
public announcement in opposition to, or in competition with, the Merger
Agreement or the consummation of the Merger.

ARTICLE IV

PROXY

SECTION 4.01. Irrevocable Proxy. (a) Subject to Section 6.06 hereof, each
Shareholder hereby appoints the Parent and each of its designees as such
Shareholder’s attorney-in-fact and proxy, with full power of substitution, for
and in such Shareholder’s name, to vote, express, consent, or otherwise to
utilize such voting power to act as such Shareholder’s attorney (including,
without limitation, the power to execute and deliver written consents), with
respect to the Company Shares beneficially owned by such Shareholder at every
meeting of the shareholders of the Company, however called, and in every action
by written consent by the shareholders of the Company: (x) in favor of adoption
of the Merger Agreement and approval of the Merger and the other transactions
contemplated thereby; (y) against any Frustrating Transaction and (z) against
any Acquisition Proposal. The proxy granted by each Shareholder pursuant to this
Section 4.01(a) is irrevocable (to the fullest extent permitted by law) and
coupled with an interest as it is granted in consideration of Parent entering
into this Agreement and the Merger Agreement and incurring certain related fees
and expenses. The Parent and each of its designees may not exercise the proxy
granted by each Shareholder pursuant to this Section 4.01(a), and each
Shareholder retains all rights with respect to, any other matter not set forth
in this Section 4.01(a).

(b) The proxy granted by each Shareholder pursuant to Section 4.01(a) shall
terminate, and be of no further force and effect, automatically upon the
expiration of the Voting Period.

 

5



--------------------------------------------------------------------------------

ARTICLE V

TERMINATION

SECTION 5.01. Termination. This Agreement, and all rights and obligations of the
parties hereunder shall terminate upon the expiration of the Voting Period.

ARTICLE VI

MISCELLANEOUS

SECTION 6.01. Voting Trust Agreement and Shareholders’ Agreement. The Company
and each Shareholder hereby (a) consents to the execution and delivery of this
Agreement by the Shareholders and to such other Shareholders’ agreements to vote
in favor of approval of the Merger Agreement as contemplated hereby,
(b) covenants and agrees that, for the avoidance of doubt, the restrictions on
transfer set forth in Section 1(a) of the Shareholders’ Agreement shall not
apply to the Merger, and (c) covenants and agrees to do all things necessary and
appropriate to cause each of the Voting Trust Agreement and the Shareholders’
Agreement to terminate and be of no further force or effect subject to the
consummation of the Merger, and effective as of the Effective Time.

SECTION 6.02. Amendment. This Agreement may not be amended except by an
instrument in writing signed by the Parent, Merger Sub, the Company and each of
the Shareholders party hereto.

SECTION 6.03. Waiver. Any party to this Agreement as to himself, herself or
itself may (i) extend the time for the performance of any obligation or other
act of any other party hereto, (ii) waive any inaccuracy in the representations
and warranties of another party contained herein or in any document delivered
pursuant hereto and (iii) waive compliance with any agreement of another party
contained herein. Any such extension or waiver shall be valid if set forth in an
instrument in writing signed by the party or parties to be bound thereby.

SECTION 6.04. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by facsimile
(with confirmed receipt) or by registered or certified mail (postage prepaid,
return receipt requested) to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 6.04):

(a) if to any Shareholder, to the address set forth after such Shareholder’s
name on the signature pages hereto, with a copy to the Company at the address
below

 

6



--------------------------------------------------------------------------------

If to Parent or Merger Sub:

Sykes Enterprises, Incorporated

400 N. Ashley Dr.

Suite 2800

Tampa, FL 33602

Attention: James T. Holder, Esq., General Counsel

Facsimile: (717) 303-0824

with a copy to:

Shumaker, Loop & Kendrick LLP

101 East Kennedy Boulevard

Suite 2800

Tampa, FL 33602

Attention: Paul R. Lynch, Esq.

Facsimile: (813) 229-1660

If to the Company:

ICT Group, Inc.

100 Brandywine Blvd.

Newtown, PA 18940

Attention: Chief Financial Officer

Telecopy: (267) 685-5700

with a copy to:

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103-2921

Attention: Richard B. Aldridge

Telecopy: (215) 963-5001

with a copy to each Shareholder at the address set forth after such
Shareholder’s name on the signature pages hereto.

SECTION 6.05. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Laws, or public policy,
all other conditions and provisions of this Agreement shall nevertheless remain
in full force and effect so long as the economic or legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated by this Agreement be
consummated as originally contemplated to the fullest extent possible.

 

7



--------------------------------------------------------------------------------

SECTION 6.06. Shareholder Capacity. The parties acknowledge that this Agreement
is entered into by each Shareholder in his, her or its capacity as owner of the
Company Shares and that nothing in this Agreement shall in any way restrict or
limit any director or officer of the Company from taking any action in his
capacity as a director or officer of the Company that is necessary or
appropriate for him to carry out his obligations as a director or officer of the
Company, including, without limitation, participating in his capacity as such in
any discussions or negotiations in accordance with Section 6.4 of the Merger
Agreement. It is expressly understood and agreed by the parties hereto that,
with respect to any Shareholder who is Trustee of a Trust, (i) this Agreement is
executed and delivered by such Shareholder not in his individual capacity but
solely as Trustee of such Trust in the exercise of the power and authority
conferred and vested in him as Trustee; (ii) each of the representations,
undertakings and agreements made herein by a Trustee is made and intended not as
a personal representation, undertaking and agreement of the Trustee but is made
and intended for the purpose of binding the Trustee only in his capacity as
trustee of such Trust; (iii) nothing contained herein shall be construed as
creating any liability on the part of a Trustee, individually or personally, to
perform any covenant of such Shareholder either expressed or implied contained
herein other than in his capacity as trustee of such Trust and out of and to the
extent of the assets of such Trust; and (iv) under no circumstances shall a
Trustee be personally liable for the payment of any indebtedness or expense of
such Trust or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by such Shareholder
under this Agreement, or otherwise, except out of and to the extent of the
assets of such Trust and not out of the personal assets of such Trustee.

SECTION 6.07. Assignment. This Agreement shall not be assigned by operation of
law or otherwise, except that the Parent may assign all or any of its rights and
obligations hereunder to any Affiliate, provided that no such assignment shall
relieve the assigning party of its obligations hereunder if such assignee does
not perform such obligations.

SECTION 6.08. Parties in Interest; Third Parties. This Agreement shall be
binding upon and inure solely to the benefit of each party hereto, and nothing
in this Agreement, express or implied, is intended to or shall confer upon any
other person any right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

SECTION 6.09. Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement were not
performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or in equity.

SECTION 6.10. Governing Law; Consent to Jurisdiction. The implementation and
interpretation of this Agreement shall be governed by and enforced in accordance
with the laws of the Commonwealth of Pennsylvania without giving effect to the
conflicts of law provisions thereof. Each party hereto, for itself and its
successors and assigns, (i) irrevocably submits to the exclusive jurisdiction
the United States District Court for the Eastern District of

 

8



--------------------------------------------------------------------------------

Pennsylvania (and in the absence of federal jurisdiction, the parties consent to
the exclusive jurisdiction of the applicable Pennsylvania state court sitting in
Philadelphia, Pennsylvania) for the purposes of any Legal Proceeding arising out
of or related to this Agreement; (ii) agrees to commence any action, suit or
proceeding relating hereto either in the United States District Court for the
Eastern District of Pennsylvania or if such suit, action or other proceeding may
not be brought in such court for jurisdictional reasons, in the applicable
Pennsylvania state court sitting in Philadelphia, Pennsylvania; (iii) agrees
that service of any process, summons, notice or document by U.S. registered mail
to such party’s respective address set forth in Section 6.04 (or at such other
address of which the other parties shall have been notified in accordance with
the provisions of Section 6.04) shall be effective service of process for any
action, suit or proceeding in Pennsylvania with respect to any matters to which
it has submitted to jurisdiction in this Section; (iv) irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby in (X) the United States District Court for the Eastern District of
Pennsylvania, or (Y) any Pennsylvania state court of competent jurisdiction
sitting in Philadelphia, Pennsylvania; and (v) hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.

SECTION 6.11. Expenses. All costs and expenses, including, without limitation,
fees and disbursements of counsel, financial advisors and accountants, incurred
in connection with this Agreement and the transactions contemplated hereby shall
be paid by the party incurring such costs and expenses.

SECTION 6.12. Shareholder Obligations Several and Not Joint. The obligations of
each Shareholder hereunder shall be several and not joint and no Shareholder
shall be liable for any breach of the terms of this Agreement by any other
Shareholder.

SECTION 6.13. Headings. The descriptive headings contained in this Agreement are
included for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement.

SECTION 6.14. Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

SECTION 6.15. Beneficial Owner. In this Agreement, “beneficial owner” has the
meaning ascribed to that term in Rule 13d-3(a) of the Securities Exchange Act of
1934, as amended, and “beneficially owned” has a consequent meaning.

[SIGNATURE PAGES FOLLOW]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed as of the date first above written.

 

SYKES ENTERPRISES, INCORPORATED By:  

/s/ Charles E. Sykes

Name:   Charles E. Sykes Title:   President SH MERGER SUBSIDIARY I, INC. By:  

/s/ Charles E. Sykes

Name:   Charles E. Sykes Title:   President



--------------------------------------------------------------------------------

ICT GROUP, INC. By:  

/s/ John J. Brennan

Name:   John J. Brennan Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

Shareholders: John J. Brennan

/s/ John J. Brennan

John J. Brennan Address: c/o ICT Group, Inc. 100 Brandywine Blvd. Newtown, PA
18940 Attention: John J. Brennan Facsimile: (267) 685-5700



--------------------------------------------------------------------------------

/s/ John J. Brennan

John J. Brennan, not individually but as trustee under the Amended and Restated
Voting Trust Agreement dated April 1, 2004

/s/ Donald P. Brennan

Donald P. Brennan, not individually but as trustee under the Amended and
Restated Voting Trust Agreement dated April 1, 2004 Address: c/o ICT Group, Inc.
100 Brandywine Blvd. Newtown, PA 18940 Attention: John J. Brennan Facsimile:
(267) 685-5700



--------------------------------------------------------------------------------

Donald P. Brennan

/s/ Donald P. Brennan

Donald P. Brennan Address: c/o ICT Group, Inc. 100 Brandywine Blvd. Newtown, PA
18940 Attention: John J. Brennan Facsimile: (267) 685-5700



--------------------------------------------------------------------------------

/s/ Eileen Brennan Oakley

Eileen Brennan Oakley, not individually but as trustee of separate trusts under
The Brennan Family 1996 Trust Agreement dated February 16, 1996 f/b/o Eileen M.
Brennan Oakley, Donald P. Brennan, Jr., Maureen C. Brennan, Patrick K. Brennan,
Jonathan R. Brennan and Erin P. Brennan,

and

of separate trusts under The Brennan Family 1997 Trust Agreement dated
February 14, 1997 f/b/o Eileen M. Brennan Oakley, Donald P. Brennan, Jr.,
Maureen C. Brennan, Patrick K. Brennan, Jonathan R. Brennan and Erin P. Brennan

Address: 2710 Lemon Tree Lane Charlotte, NC 28211 Attention: Eileen Brennan
Oakley Facsimile: (704) 366 0943



--------------------------------------------------------------------------------

EXHIBIT A

Shares Beneficially Owned By the Shareholders

 

Name of Shareholder:

   Number of Outstanding
Shares of Common Stock
Beneficially Owned by
Shareholder:  

John J. Brennan

   651,123 * 

John J. Brennan and Donald P. Brennan as Trustees under the Voting Trust created
under the Amended and Restated Voting Trust Agreement dated April 1, 2004

   4,500,000    Donald P. Brennan    —   ** 

Eileen Brennan Oakley as Trustee of separate trusts under The Brennan Family
1996 Trust Agreement dated February 16, 1996***

  

f/b/o Eileen M. Brennan Oakley

   14,208   

f/b/o Donald P. Brennan, Jr.

   14,208   

f/b/o Maureen C. Brennan

   14,208   

f/b/o Patrick K. Brennan

   14,208   

f/b/o Jonathan R. Brennan

   14,208   

f/b/o Erin P. Brennan

   14,208   

Eileen Brennan Oakley as Trustee of separate trusts under The Brennan Family
1997 Trust Agreement dated February 14, 1997***

  

f/b/o Eileen M. Brennan Oakley

   179,547   

f/b/o Donald P. Brennan, Jr.

   179,546   

f/b/o Maureen C. Brennan

   145,267   

f/b/o Patrick K. Brennan

   196,186   

f/b/o Jonathan R. Brennan

   196,186   

f/b/o Erin P. Brennan

   196,186   

 

* Does not include (i) 4,500,000 shares of Company Common Stock, 2,250,000 of
which are owned by John J. Brennan and 2,250,000 of which are owned by Donald P.
Brennan, over which John J. Brennan and Donald P. Brennan share dispositive
power and certain voting power as Trustees under the Voting Trust created under
the Amended and Restated Voting Trust Agreement dated April 1, 2004 (the “Voting
Trust Shares”), (ii) 172,698 shares of Company Common Stock over which John J.
Brennan exercises voting control pursuant to certain voting agreements entered
into by and among current and former employees of the Company, John J. Brennan
and the Company, (iii) 99,500 shares of Company Common Stock issuable pursuant
to stock options that are exercisable within sixty (60) days of the date hereof,
or (iv) 45,200 shares of Company Common Stock held jointly by John J. Brennan
and Jean Brennan.

**

Does not include (i) the Voting Trust Shares, (ii) 25,000 shares of Company
Common Stock issuable pursuant to stock options that are exercisable within
sixty (60) days of the date hereof, or (iii) shares of Company Common Stock
which may be (X) distributed to Donald P. Brennan on or within 105 days of
October 23, 2009 (the “Payment Date”) from a grantor retained annuity trust (the
“GRAT”) in existence on the date of this Agreement in satisfaction



--------------------------------------------------------------------------------

 

of an annuity of $1,013,185.11 payable to Donald P. Brennan on the Payment Date,
which annuity amount may be paid with a maximum of 492,084 shares of Company
Common Stock (such shares being all of the shares of Company Common Stock
currently held in the GRAT, the current trustees of which are Donald P. Brennan,
Patricia A. Brennan and The Northern Trust Company, with Patricia A. Brennan, as
trustee, having sole power, authority and discretion with respect to Company
Common Stock held in the GRAT), or (Y) purchased by Donald P. Brennan from the
GRAT.

*** The trustees of these trusts are Eileen Brennan Oakley, Donald P. Brennan
and The Northern Trust Company. The Northern Trust Company is successor to The
Goldman Sachs Trust Company as a co-trustee of the trusts. Re-registration of
the shares of Company Common Stock held in the trusts to substitute The Northern
Trust Company as a record owner (along with Eileen Brennan Oakley and Donald P.
Brennan) in place of The Goldman Sachs Trust Company is in process. Under the
terms of the applicable trust agreements Eileen Brennan Oakley, as trustee, has
sole power to vote and dispose of the shares and therefore is the beneficial
owner thereof.